IRWIN, Vice Chief Justice,
dissenting:
Article XXIII, Section 10, of the Oklahoma Constitution provides:
“Except wherein otherwise provided in this Constitution, in no case shall the salary or emoluments of any public official be changed after his election or appointment, or during his term of office, unless by operation of law enacted prior to such election or appointment”.
Similar Constitutional salary-change restrictions are discussed in 63 Am.Jur.2d Public Officers and Employees, sections 368-374. Section 368 provides:
“The general power of the legislature or other public body to alter the compensation of public officers is not infrequently limited by constitutional restrictions against changing the compensation of public officers or certain named officers while they are in office. * * *
Section 370, explains the purpose of the salary-change restrictions in this language:
“The purpose of constitutional provisions against changing the compensation of a public officer during his term or incumbency is to establish definiteness and certainty as to the salary pertaining to the office, and to take from public bodies therein mentioned the power to make gratuitous compensation to such officers in addition to that established by law. Limitations of this type are designed to establish the complete independence of the officers affected by them, and to protect them against legislative oppression which might flow from party rancor, personal spleen, enmity, or grudge.”
I am unable to find a single decision, either holding or even suggesting, that state constitutional salary-change restrictions would or might contravene the equal protection clause of the United States Constitution.
The legislature has adopted a statutory scheme expressly designed to give county officials a salary increase while at the same time respecting the fundamental purpose of Art. XXIII, Section 10. Since classification in question is reasonably related to these two legitimate state interests I can find no denial of equal protection.
" I respectfully dissent.
I am authorized to state that LAVENDER, C. J., and WILLIAMS and OPALA, JJ., concur in the views herein expressed.